Citation Nr: 1038111	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-27 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to accrued benefits based on a pending claim of 
entitlement to an effective date prior to June 26, 1995, for the 
assignment of a schedular rating of 100 percent for service-
connected posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to accrued benefits based on a pending claim of 
entitlement to an effective date prior to June 26, 1995, for the 
grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to 
September 1968 and from December 1975 to December 1981.  He died 
in October 2006.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  The Veteran had a claim for entitlement to an effective date 
prior to June 26, 1995, for the assignment of a schedular rating 
of 100 percent for service-connected PTSD with depression pending 
at the time of his death in October 2006.  

2.  The Veteran had a claim for entitlement to an effective date 
prior to June 26, 1995, for the grant of a TDIU pending at the 
time of his death in October 2006.  

3.  The Veteran's widow, the appellant, filed a claim for accrued 
benefits within one year of the Veteran's death.

4.  The competent evidence of record at the time of the Veteran's 
death does not establish entitlement to an effective date prior 
to June 26, 1995, for the assignment of a schedular rating of 100 
percent for service-connected PTSD with depression.

5.  The competent evidence of record at the time of the Veteran's 
death does not establish entitlement to an effective date prior 
to June 26, 1995, for the grant of a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to accrued benefits 
based on a pending claim of entitlement to an effective date 
prior to June 26, 1995 for the assignment of a schedular rating 
of 100 percent for service-connected PTSD with depression have 
not been met.  38 U.S.C.A. § 1155, 5121, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.400, 3.1000(a), (2010).

2.  The criteria for establishing entitlement to accrued benefits 
based on a pending claim of entitlement to an effective date 
prior to June 26, 1995 for the grant of a TDIU have not been met.  
38 U.S.C.A. § 1155, 5121, 7105 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.340, 3.341, 3.400, 3.1000(a), 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Board acknowledges that specific notice 
has not been provided to the appellant as to her claim for 
accrued benefits or as to the underlying claim for entitlement to 
an earlier effective date for the grant of a 100 percent rating 
for service-connected PTSD and for the grant of a TDIU.

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See Shinseki v. Sanders, 129 S.Ct. 
1699, 1704 (2009).  The Supreme Court in essence held that, 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim, the burden of proving harmful error must rest with the 
party raising the issue.  Id. at 1705-06.  Furthermore, it held 
that determinations on the issue of harmless error should be made 
on a case-by-case basis.  Id. at 1704-05.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008); see also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the 
Board had erred by relying on various post-decisional documents 
for concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In the present case, the Board finds that the record establishes 
the appellant has actual knowledge not only of how to establish 
entitlement to accrued benefits but also of what is necessary to 
establish entitlement to the underlying claim (i.e., an earlier 
effective date for the grant of a 100 percent rating for service-
connected PTSD and for the grant of a TDIU).  In the present 
case, the appellant actually filed a VA Form 1-60, the 
application for accrued benefits, and she filed it within one 
year of the Veteran's death.  The Board notes that notice 
pursuant to M21-1MR, Part VIII, Chapter 2, is not applicable in 
the present case, because the appellant's claim was not initiated 
by the RO.  The Board finds that the act of filing a claim solely 
for accrued benefits within the time limit to do so indicates the 
appellant had actual knowledge of what is needed to show 
entitlement to accrued benefits.  Moreover, throughout the 
appellate process the appellant has been represented by an 
attorney and statements submitted on the appellant's behalf set 
forth and exhibit a clear understanding of the information 
necessary to establish entitlement to accrued benefits and the 
underlying regulations on which such requirements are based.

As for the underlying claim for an earlier effective date, the 
Board also finds the record establishes the appellant has actual 
knowledge of what is necessary to substantiate the claim as 
evidenced by statements submitted in support of her claim.  In 
multiple statements, the appellant and her representative clearly 
set forth understanding of the underlying issue in this case, 
i.e., whether certain submissions by the Veteran constituted a 
timely notice of disagreement with various rating decisions 
addressing the issue of entitlement to service connection for 
PTSD, and argued the specific facts of the case that support the 
appellant's contentions.  Moreover, the appellant cited to the 
relevant law and regulations pertaining to the establishment of 
effective dates.  

Finally, the Board finds that the failure to notify the appellant 
is arguably harmless error because no reasonable possibility 
exists that such notice would aid her or VA in identifying 
information and evidence substantiating the claim as the evidence 
necessary to decide the claim is already of record.  Accrued 
benefit claims are based on evidence in the file at the time of 
death.  See 38 C.F.R. § 3.1000(a) and (d)(4) (2009).  Thus, any 
notice provided would not have resulted in the identification of 
additional information and evidence to substantiate the claim.

In considering the above factors as a whole, the Board finds that 
the failure to provide notice was not prejudicial to the 
appellant as, despite the lack of notice, she had actual 
knowledge of what was necessary to substantiate his claim, and 
she has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and has done so 
greatly.

With respect to VA's duty to assist, as previously indicated, 
accrued benefits claims are based upon the evidence of record at 
the time of the Veteran's death.  Thus, there is no duty to 
assist an appellant as there can be no further evidence 
considered not previously of record in the adjudication of the 
claim.  Consequently the Board finds that VA's duty to assist has 
been complied with.

Thus, the Board finds that additional efforts to assist or notify 
the appellant would serve no useful purpose.  Therefore, the 
appellant will not be prejudiced as a result of the Board 
proceeding to adjudicate her claim.
 
Law and Analysis

The law applicable to accrued benefits provides that certain 
individuals, including the Veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which the Veteran was entitled at the 
time of his death under existing ratings or based on evidence in 
the file or constructively of record at the time of his death.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2010).  A 
claim for such benefits must be filed within one year of the 
Veteran's death.  38 C.F.R. § 3.1000(a), (c) (2010).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that, for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending at 
the time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  See also Zevalkink 
v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
Veteran's accrued benefits claim is that, without the Veteran 
having a claim pending at time of death, the surviving spouse has 
no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. § 
3.160(c) (2010).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d); see also 38 
C.F.R. §§ 20.1103, 20.1104 (2010).

In the instant case, the Veteran filed a claim for entitlement to 
service connection for PTSD in June 1991.  A September 1991 
rating decision granted service connection for PTSD and assigned 
a 50 percent rating, effective from June 6, 1991, the date of 
claim.  The Veteran was notified of the decision via letter dated 
October 21, 1991.  On April 30, 1992, the RO received from the 
Veteran VA treatment records showing in-patient hospitalization 
for suicidal ideation from January 29, 1992 to March 6, 1992.  An 
August 1992 rating decision granted a temporary 100 percent 
rating for the Veteran's PTSD from January 29, 1992 to March 6, 
1992 and reinstituted the prior 50 percent rating thereafter.  
The Veteran was notified of the decision via letter dated August 
26, 1992.  

On January 19, 1993, the RO received from the Veteran VA 
treatment records showing in-patient hospitalization for major 
depression from January 4, 1993 to January 14, 1993.  A May 1993 
confirmed rating decision denied a temporary 100 percent rating 
for the Veteran's January 1993 hospitalization because the period 
of hospitalization was less than 21 days as required for a 
temporary 100 percent rating.  The rating also confirmed and 
continued the current 50 percent rating.  The Veteran was 
notified of the decision via letter dated May 25, 1993.  

The RO received a statement from the Veteran's then 
representative on December 29, 1993, that stated in relevant 
part, "This veteran receives treatment on a continual basis for 
his SC P.T.S.D. at VAMC in Oklahoma City and his condition 
continues to increase in severity.  It is requested that the 
veteran be scheduled for a C + P exam and that he be considered 
for increased evaluation."  A March 1994 rating decision denied 
the Veteran's claim for increase and the Veteran was notified by 
letter dated March 17, 1994.  

On August 24, 1994, the RO received from the Veteran VA treatment 
records showing in-patient hospitalization for PTSD from July 5, 
1994 to July 26, 1994.  A September 1994 rating decision granted 
a temporary 100 percent rating for the Veteran's PTSD from July 
5, 1994 to July 31, 1994 and reinstituted the prior 50 percent 
rating thereafter.  The Veteran was notified of the decision via 
letter dated November 4, 1994.

On October 12, 1995, the Veteran submitted a claim for increased 
rating and noted that he had been hospitalized from June 26, 1995 
to August 28, 1995.  On December 23, 1996, the Veteran filed a 
claim for TDIU.  In a June 1997 rating decision, the RO granted 
entitlement to TDIU, effective from December 23, 2006, and 
increased the Veteran's rating for PTSD from 50 to 70 percent, 
effective from October 12, 1995.  The Veteran properly appealed 
the PTSD rating and a February 1999 Board decision granted 
entitlement to a 100 percent rating.  A September 1999 rating 
decision effectuated the grant and assigned an effective date of 
October 12, 1995.  The rating decision also denied an earlier 
effective date for entitlement to TDIU.  

The Veteran properly appealed the September 1999 rating decision 
and an October 2001 Board decision granted an effective date of 
June 26, 1995 for the assignment of a 100 percent rating for PTSD 
and for TDIU.  This decision was effectuated in a January 2002 
rating decision.  The Veteran appealed the October 2001 Board 
decision to the Court and in March 2002 the Court issued an Order 
vacating the portion of the Board's decision denying an effective 
date earlier than June 26, 1995 for the above noted issues.  The 
claim was subsequently remanded by the Board for further 
development in June 2003 and December 2004.  Subsequently, in 
October 2006 the Board denied the claims for earlier effective 
date.  However, the October 2006 Board decision was rendered 
after the Veteran's death earlier that month and, on motion of 
the appellant, the Board vacated the October 2006 decision.  

In light of the Board's decision having been vacated, the Board 
finds that the Veteran did have pending claims for an earlier 
effective date for the assignment of a 100 percent rating for 
PTSD and a grant of entitlement to TDIU at the time of his death.  
The record reflects that the appellant filed for accrued benefits 
within one year of the Veteran's death.  As such, the Board will 
consider the merits of the earlier effective date claims based on 
the evidence of record at the time of the Veteran's death.  See 
38 C.F.R. § 3.1000 (2010).

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2010).  An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In such an instance, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a TDIU 
claim.  Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) 
(2010).  To determine when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

Once a formal compensation claim has been allowed, receipt of 
certain medical evidence will be accepted as an informal claim 
for an increased rating.  38 C.F.R. § 3.157(b) (2010).  Such 
evidence includes a report of VA outpatient or hospital 
examination or report of admission to a VA hospital.  38 C.F.R. § 
3.157(b)(1).  When the evidence in question is VA medical 
evidence, the effective date of the claim is the date of 
treatment.  Id.  These provisions apply only when such reports 
relate to examination or treatment of a service-connected 
disability or when a claim specifying the benefit sought is 
received within one year from the date of the examination, 
treatment, or admission.  Id.  When medical evidence is from a 
private physician, the effective date of the claim will be the 
date of receipt of such evidence.  38 C.F.R. § 3.157(b)(2).

Appellate review of a rating decision is initiated by a NOD and 
completed substantive appeal after a SOC has been furnished.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  
Failure to perfect an appeal renders a rating decision final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2010).  A final decision is generally not subject to revision on 
the same factual basis.  38 C.F.R. § 3.104(a).  Previous 
determinations that are final and binding, including decisions of 
service connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear and 
unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2010).  If the 
Board issues a decision, on appeal, confirming the RO's decision, 
then the Board's decision subsumes the RO's decision.  38 C.F.R. 
§ 20.1104 (2010).  Moreover, if the Board's decision is not 
timely appealed, then it, too, is final and binding based on the 
evidence then of record.  38 C.F.R. § 20.1100 (2010).

Initially, the Board notes that the appellant contends that the 
RO misapplied the law and regulations by failing to appropriately 
consider whether the evidence in the claims file at the time of 
the Veteran's death established entitlement to an earlier 
effective date for the grant of a 100 percent rating for PTSD and 
for TDIU.  Specifically, the appellant asserts that the RO's May 
2008 SOC inappropriately relied on the Board's vacated October 
2001 decision and failed to issue a new decision based on the 
evidence in the file at the time of the Veteran's death.  The 
Board disagrees.

The May 2008 SOC specifically noted that the evidence considered 
in the decision was a review of the Veteran's entire claims file.  
As noted by the appellant, the May 2008 SOC did reference the 
October 2001 Board decision.  However, this notation does not 
render the SOC inadequate, as the SOC was based on a complete 
review of the claims file at the time of the Veteran's death.  
While the SOC may have referenced the October 2001 Board 
decision, the SOC's intent clearly was to adopt the conclusions 
and rationale espoused in the October 2001 Board decision, based 
on the RO's separate evaluation and consideration of the evidence 
contained in the claims file.  Moreover, the SOC considered 
whether any evidence received since the October 2001 Board 
decision could afford the appellant an earlier effective date for 
his claims, but concluded that it could not.  

In addition, the Board acknowledges that the October 2001 Board 
decision was vacated, as noted by the appellant.  A March 2002 
Joint Motion for Remand (JMR) was the basis for the March 2002 
Court Order vacating the Board's October 2001 decision.  The 
parties agreed in the JMR that remand was necessary because a 
recent case, Gallegos v. Gober, 14 Vet. App. 50 (2000), had held 
that the requirement of 38 C.F.R. § 20.201that a notice of 
disagreement contain an expression of the appellant's desire for 
appellate review was beyond the scope of the statute and 
constituted an invalid requirement.  To the extent that the 
Board's October 2001 denial was based on the invalid regulation, 
the parties agreed that the October 2001 decision should be 
vacated.

The Board notes that subsequent to the March 2002 JMR and Court 
Order, the Court of Appeals for the Federal Circuit reversed the 
Court of Appeals for Veterans Claims decision in Gallegos that 
was the sole expressed basis for the Order to vacate.  See 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002), cert. 
denied 537 U.S. 1071 (2002).  As, the sole expressed basis for 
the March 2002 Order to vacate has since been reversed, the Board 
finds that adoption of the reasoning and rationale espoused in 
the October 2001 Board decision in the May 2008 SOC was 
reasonable and appropriate.  

Given the foregoing, the Board finds that the May 2008 SOC 
clearly considered all evidence of record at the time of the 
Veteran's death and, therefore, the Veteran has not been 
prejudiced by the May 2008 SOC or its reference to the October 
2001 Board decision. 
 

In addition, the Board has considered the appellant's underlying 
claimed bases for entitlement to earlier effective dates.  While 
the appellant has not specifically raised such claims during the 
instant appeal, the Board notes that such were the claimed bases 
for entitlement raised by the Veteran's representative on the 
Veteran's behalf and that such representative currently 
represents the appellant.  The appellant's representative has 
contended that an effective date earlier than June 26, 1995, is 
warranted for the grant of TDIU and a 100 percent rating for PTSD 
because certain documents received after the initial rating 
decision granting service connection for PTSD in September 1991, 
and after a confirmed rating decision in May 1993, constituted 
new and material evidence under 38 C.F.R. § 3.156(b), and 
extended the period allotted the Veteran to file a NOD from 
October 1992 to May 1994.  The appellant's representative has 
claimed further that a December 1993 request from the Veteran's 
representative for a compensation and pension examination and a 
January 1994 VA Form 21-4138 (Statement in Support of Claim) 
constituted a NOD of a May 1993 confirmed rating decision and no 
Statement of the Case was ever issued that addressed these NODs.  
In essence, the appellant's argument is the September 1991 rating 
decision that assigned an initial rating of 50 percent has 
remained open.  The Board concludes, after a review of all 
pertinent documents, that an effective date earlier than June 26, 
1995, is not warranted for either the 100 percent schedular 
rating for PTSD or for TDIU.

The Board has considered whether the Veteran's provision of 
medical records to the RO during the time period would extend the 
time limit for submitting a NOD.  The time limit for filing a NOD 
is set forth in 38 C.F.R. § 20.302(a), which states:
 
Notice of Disagreement.  Except in the case of 
simultaneously contested claims, a claimant, or his or 
her representative, must file a Notice of Disagreement 
with a determination by the agency of original 
jurisdiction within one year from the date that that 
agency mails notice of the determination to him or 
her.  Otherwise, that determination will become final.  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the 
date of that letter for purposes of determining 
whether an appeal has been timely filed.

A review of the governing provision discloses only one exception 
for the one year time period afforded a claimant for filing a 
NOD, that is, in the case of a simultaneously contested claim.  
38 C.F.R. § 3.156(b) contains no language that contradicts the 
provision in 38 C.F.R. § 20.302(a) of one year for filing a NOD.  
38 C.F.R. § 3.156(b) states:

New and material evidence received prior to the 
expiration of the appeal period, or prior to the 
appellate decision if a timely appeal has been filed 
(including evidence received prior to an appellate 
decision and referred to the agency of original 
jurisdiction by the Board of Veterans Appeals without 
consideration in that decision in accordance with the 
provisions of § 20.1304(b)(1) of this chapter), will 
be considered as having been filed in connection with 
the claim which was pending at the beginning of the 
appeal period.

This provision affects two actions: (1) it precludes the 
initiation of a new claim when a denial of the same claim remains 
on appeal or is appealable, and (2) it permits the preservation 
of the original date of the claim, should the claim be granted 
while in appellate status, notwithstanding the receipt of new and 
material evidence.  Since 38 C.F.R. § 20.302(a) clearly 
establishes a period of one year for filing a NOD, and 38 C.F.R. 
§ 3.156(b) creates no exception to it, the period for filing a 
NOD to the September 1991 rating decision expired one year from 
the letter of notification in October 1992.  Neither the March 
1992 discharge summary, which was considered in the August 1992 
rating decision, nor the January 1993 discharge summary, which 
was considered in the May 1993 confirmed rating decision, have 
any effect on the time limit for filing a NOD.  The Veteran does 
not contend and the Board has not identified any document that 
would constitute a NOD to the September 1991 or August 1992 
rating decisions.  Accordingly, the September 1991 and August 
1992 rating decisions are final.  38 C.F.R. § 20.1103 (2010).

With respect to the finality of the May 1993 confirmed rating 
decision, the Board has considered the December 1993 letter of 
the Veteran's representative and the Veteran's January 1994.  The 
Board finds that the letter does not constitute a valid NOD to 
the May 1993 rating decision.  The relevant portion of the 
December 1993 letter is outlined above and the Veteran's January 
1994 statement asserted, "I wish to reopen my claim for I/R on 
my S/C disabilities.  The PTSD condition was become much worse, 
requiring continual treatment."  A NOD is a written 
communication from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the AOJ and a desire to contest the result.  38 
C.F.R. § 20.201 (2010).  A NOD must (1) express disagreement with 
a specific determination of the agency of original jurisdiction 
(AOJ), i.e. the RO; (2) be filed in writing; (3) be filed with 
the AOJ; (4) be filed within one year after the date of mailing 
of notice of the AOJ decision; and (5) be filed by the claimant 
or the claimant's authorized representative.  While special 
wording is not required, an NOD must be in terms that can be 
reasonably construed as disagreement with that determination and 
a desire for appellate review.  Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002); cert. denied 537 U.S. 1071(2002).  The 
representative's letter and the Veteran's statement meet only 
four of the five criteria for establishing a NOD.  Neither of the 
statements refers to a previous rating decision nor expresses 
disagreement with one.  As such, the May 1993 rating decision is 
final.  38 C.F.R. § 20.1103 (2010).

With respect to the March 1994 rating decision, the Board notes 
that the Veteran submitted evidence of hospitalization in August 
1994.  However, as noted above, submission of new and material 
evidence under § 3.156(b) has no effect on the time allotted for 
filing a NOD.  In addition, the Veteran, the appellant, and their 
representative have not contended that the medical treatment 
records or any other evidence constituted a NOD to the March 1994 
rating decision.   

Similarly, the October 1995 statement from the Veteran cannot be 
construed as a NOD to the September 1994 rating decision, of 
which the Veteran was notified in November 1994.  As in the 
December 1993 and January 1994 statements discussed above, the 
Veteran's statement meets only four of the five criteria for 
establishing a NOD.  Specifically, the Veteran stated, "I wish 
to file for I.E. on my SCD, and Par. 30 benefits.  My PTSD have 
worsen, I am followed-up in the DVAMC Mental Health Clinic, plus 
I entered the hospital on 6/26/95 and was discharged 8/25/95."  
The statement fails to refer to a previous rating decision or 
express disagreement with one.  

The appellant's representative has argued that the instant case 
is very similar to Tomlin v. Brown, 5 Vet. App. 355 (1993).  But 
the Board finds there is very little relevant similarity.  In 
Tomlin, the Veteran's representative referred to a rating 
decision that had granted service connection for a disability, 
but assigned a noncompensable rating.  The representative went on 
to say that the Veteran requested a 20 percent rating for the 
disability.  Id. at 356.  The Tomlin decision held that testimony 
at a hearing, once reduced to writing, can be construed as an 
NOD).  Id. at 357-58.  In the instant case, the Veteran and his 
representative never expressed disagreement with any rating 
decision dated between September 1991 to September 1994 within 
one year of any such rating decision.  Therefore, the instant 
case is clearly distinguishable from Tomlin.

Finally, the Board finds that the evidence of record fails to 
demonstrate that a factually ascertainable increase in disability 
occurred between October 12, 1994 (that is, one year preceding 
the receipt of the claim for increased compensation) and June 26, 
1995, the current effective date.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  During the year October 12, 
1994, to October 12, 1995, 38 C.F.R. § 4.132, Diagnostic Code 
9411 provided that a 50 percent rating for PTSD required that the 
ability to establish or maintain effective or favorable 
relationships with people be considerably impaired, and that, by 
reason of psychoneurotic symptoms, the reliability, flexibility 
and efficiency levels be so reduced as to result in considerable 
industrial impairment.  A 70 percent rating required that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence that 
there was severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating required that the attitudes of 
all contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  The United States Court of Appeals for Veterans 
Claims held, however, that the criteria in 38 C.F.R. § 4.132 for 
a 100 percent rating for psychiatric disability were each 
independent bases for granting a 100 percent evaluation and that, 
whenever unemployability was caused solely by a service-connected 
mental disorder, a 100 percent schedular rating was warranted.  
Johnson v. Brown, 7 Vet. App. 95 (1995).

Applicable regulations also provided that total disability 
ratings for compensation might be assigned where the schedular 
rating was less than total when the disabled person was unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities, provided that, if there was 
only one such disability, the disability shall be ratable at 60 
percent or more and that, if there were two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1995). 
 
In February and March 1995, the Veteran discussed memories of 
childhood sexual abuse and the desire to cut himself.  In April 
1995, the Veteran stated that he was depressed with anxiety, but 
denied flashbacks, hallucinations, delusions, or nightmares.  He 
was fully oriented with fair judgment and insight.  He appeared 
to be mildly indifferent to his appearance.  That same month, the 
Veteran reported suicidal thoughts but no plans.  In June 1995, 
the Veteran on several occasions reported suicidal thoughts, but 
either no current ideation or no current plans.  

In this case, the records from the applicable time period show 
regular treatment for psychiatric problems, but fail to show 
entitlement to a 100 percent rating for PTSD or entitlement to 
TDIU.  In their notes, the treating therapists did not make any 
findings as to the Veteran's employability or unemployability.  
Nor do they show a virtual isolation from the community or 
totally incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Therefore, the VA mental health 
clinic treatment notes from the applicable time period do not 
provide a basis on which a finding might be made that the Veteran 
was entitled to an earlier effective date with respect to the 100 
percent rating for PTSD with major depression or to TDIU.  
 
In summary, the evidence fails to disclose a basis for extending 
the time limit for filing a NOD after the September 1991, August 
1992, May 1993, March 1994, and September 1994 rating decisions 
beyond the one year provided by statute.  The RO correctly 
interpreted the submissions by the Veteran and his representative 
in December 1993, January 1994, and October 1995 as claims for an 
increased evaluation for PTSD; these documents cannot reasonably 
be construed as NODs.  Finally, medical treatment records from 
October 12, 1994 to June 26, 1995, fail to show a basis for 
granting an earlier effective date for the appellant's claims.  
Accordingly, an effective date earlier than June 26, 1995, is not 
warranted for the assignment of a schedular 100 percent rating 
for PTSD and grant of TDIU, for accrued benefit purposes.


ORDER

Entitlement to accrued benefits based on a pending claim of 
entitlement to an effective date prior to June 26, 1995, for the 
assignment of a schedular rating of 100 percent for service-
connected PTSD with depression is denied.

Entitlement to accrued benefits based on a pending claim of 
entitlement to an effective date prior to June 26, 1995, for the 
grant of a TDIU is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


